Citation Nr: 0303942	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  95-40 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

(The issues of entitlement to service connection for 
disorders of the right and left knees and entitlement to 
service connection for migraine headaches will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

A private psychiatrist


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active, honorable military service extended 
from May 1968 to November 1969 and from October 1970 to July 
1975.  He had non-qualifying service from July 1975 to May 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for disorders of the 
right and left knees and entitlement to service connection 
for migraine headaches pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.  

The case was previously before the Board in March 1997, when 
it was remanded for further development.  To the extent 
possible, the requested development was completed.  There had 
been numerous fruitless attempts to obtain service medical 
records.  The veteran was asked in the Board Remand and an 
April 1997 RO letter to provide additional information to 
help find the records.  He did not do so.  This was noted in 
the April 2002 supplemental statement of the case.  The 
veteran has not responded or indicated that he will provide 
the requested information.  The Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case, as well as the March 1997 Board 
Remand and RO letters dated in April 1997 and December 2001, 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  A few service medical records 
are in the claims folder.  In January 1989, the records 
center reported that the available records had been sent.  In 
May 1989, the records center reported that there were no more 
records.  In August 1996, the records center reported that 
there were no service medical records on file.  The veteran 
was informed of the lack of records and asked to provide 
additional identifying information for a further search but 
he did not do so.  This was noted in the April 2002 
supplemental statement of the case; however, the veteran did 
not respond or provide the requested information.  VA has met 
the development and notification requirements of VCAA in 
regard to the service medical records.  VA records have been 
obtained.  The veteran has been examined by VA several times 
by various doctors and medical opinions were rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991 & Supp. 2002).  Analysis of this provision discloses 
that there are three essential elements which must be met to 
establish entitlement.  There must be current disability; 
there must be disease or injury during service, and there 
must be a nexus or connection relating the current disability 
to the disease or injury during service.  Further, the 
evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 3.159(a) 
(2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Of particular significance in this case is the need to 
establish that the veteran currently has the claimed 
disability.  Evidence for and against a current disability 
must come from medical professionals who have the training 
and experience to diagnosis a medical condition.  A lay 
witness does not have the expertise required to diagnosis a 
current psychiatric disability.  See 38 C.F.R. 
§ 3.159(a)(1),(2) (2002); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

To comply with the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 128 (1997, VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, to amending 38 C.F.R. § 3.304(f) to read as 
follows:   
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), to be codified at 38 C.F.R. 
§ 3.304(f) (2002).  

Evidence of PTSD  A private psychologist, Max A. Gonzalez, 
Ph.D., evaluated the veteran in June 1989.  The veteran's 
main complaints were feelings of anxiety, irritability and 
marital conflict.  He was said to experience flash-backs of 
atrocities of war, such as children killed, women mutilated 
by the Viet Cong and towns destroyed.  He reportedly had 
obsessive ideas and paranoid ideas as a result of his wartime 
experiences.  Substance abuse and legal problems were also 
noted.  The diagnosis was PTSD.

In May 1994, Dr. Gonzalez reported that the veteran had 
diagnoses of depression and PTSD rooted from his 
participation in Vietnam.  He had received treatment since 
1987.  In an August 1994 progress report, the doctor stated 
that the veteran had been diagnosed with PTSD and treated 
accordingly.  Symptoms included aggressive behavior, problems 
with impulse control, marital dysfunction, anxiety, insomnia, 
and flashbacks.  In September 1994, Dr. Gonzalez wrote that 
the veteran had been exposed to traumatic battlefield 
experiences.  Symptoms included aggressive conduct, explosive 
behavior, impulse control, conjugal dysfunction, depression, 
anxiety, insomnia, flashbacks, suicidal intent and some signs 
of paranoid schizophrenia.

A summary of VA hospitalization, for approximately 24 days in 
August and September 1994, shows the veteran was admitted 
with auditory hallucinations, irritability, poor control of 
aggressive impulses, and a self inflicted wound of the left 
forearm.  On admission, he had a sad expression, low self 
esteem and ideas of worthlessness.  He was relevant and 
coherent.  He cried during the first interview.  He was not 
delusional, hallucinating or aggressive.  He was well 
oriented and cognitive functions were preserved.  Judgment 
and insight were poor.  He was bewildered because he did not 
know why he lost control and became aggressive.  He presented 
persecutory ideas.  Diagnoses were PTSD and schizophrenia, 
paranoid type.  

In February 1996, Guillermo J. Hoyos-Precssas, M.D., 
testified at an RO hearing and submitted a written report on 
his evaluation of the veteran earlier that month.  The 
veteran reported that he was in combat all the time on 
ambushes and patrols.  He told of seeing women and children 
blown up and mutilated, villages burned, pregnant women whose 
bellies were opened and fetuses exposed, children being used 
as bobby traps and blown to pieces, and Viet Cong running and 
burning in napalm.  He told of using drugs, including 
heroine, marijuana and cocaine.  He committed armed robbery 
to support his habit.  He was a fugitive from 1975 to 1981 
when he gave himself up.  He did five years in prison and 
completed probation.  He told of difficulty controlling his 
temper, headaches, mood changes, and hallucinations.  He had 
nightmares of Vietnam experiences.  He avoided violence on 
television, like war movies.  His wife described frequent 
violent outbursts and she had once had him jailed for 
attacking her and her son.  On mental status examination, he 
was alert and made infrequent eye contact.  He was 
verborrheic, looked anxious and was constantly moving about.  
He was angry when relating Vietnam - VA issues.  Affect was 
flat.  Mood was anxious.  He was oriented.  He had difficulty 
concentrating.  Past recollection, recent and immediate 
memory were fair.  Speech was logical and coherent.  Thought 
content dealt with the narrated events.  He felt angry, 
anxious and depressed at what he felt was injustice.  There 
were no obsessions, phobias, ruminations, compulsions, 
suicidal or homicidal thoughts.  There was no evidence of 
hallucinations or psychotic processes.  Judgment was 
moderately conserved.  He had some insight.  Diagnoses were 
PTSD - war related, and paranoid schizophrenic disorder by 
history - residual.  

Evidence against PTSD  In November 1993, the veteran had a 
PTSD examination by a VA physician.  PTSD was not diagnosed.  
The doctor concluded that there was no Axis I diagnosis.  The 
Axis II diagnosis was personality disorder, antisocial 
personality suspected.  The veteran told of spending 13 
months in Vietnam.  He admitted narcotic abuse there.  He 
said he was an infantry squad leader.  He did not bring up 
any specific event.  He told of using narcotics during his 
last tour of active duty.  He spent approximately 5 years 
absent without leave.  He told of being in jail.  He seemed 
to have some free floating anxiety.  His expression was free, 
relevant, coherent and well organized.  He denied the current 
use of narcotics.  There were no thought or perceptive 
disorders.  He was oriented and in good contact.  There were 
no mannerisms.  There were no memory deficits.  Retention and 
recall were good.  Concentration was not impaired.  There 
were no depressive signs or suicidal ruminations.  Judgment 
was not impaired.  

Another two VA physicians specifically examined the veteran 
for PTSD in January 1995.  Again, PTSD was not diagnosed.  
The Axis I diagnosis was substance abuse disorder (all kinds 
of drugs), in alleged remission.  The Axis II diagnosis was 
antisocial personality disorder.  The veteran complained of 
poor sleep, nightmares and changes in behavior.  He 
complained of hearing voices and using foul language.  He 
denied narcotic use.  Objectively, he was alert and oriented.  
His mood was anxious and somewhat defensive.  His affect was 
blunted.  Attention was good.  Concentration and memory were 
fair.  Speech was clear and coherent.  He was not suicidal or 
homicidal.  Insight and judgment were poor.  Impulse control 
was fair.  

The veteran was hospitalized by VA for 6 days in January 1996 
for genitourinary problems.  A neuropsychiatric disorder was 
also diagnosed.  PTSD was not diagnosed.  The veteran 
reported using narcotics five years earlier.  There were no 
complaints or findings relating to his Vietnam war 
experiences.  

In April 1996, the veteran was examined by three VA 
psychiatrists.  They reviewed the claims folder, with special 
consideration of Dr. Hoyos' report and hearing testimony.  
The veteran's wife was interviewed alone.  The veteran was 
very indifferent during the interview, he had a very passive-
aggressive attitude and seemed to be annoyed at the 
questioning.  His subjective complaints included not 
sleeping, always fighting, throwing things, and having his 
children terrified of him.  He reported nightmares.  He 
stated that many things happened during his tour of duty in 
Vietnam.  He told of remembering things from Vietnam but was 
very vague and very nonspecific.  There were no actual 
stressors mentioned.  He alleged not remembering names of 
friends who died in Vietnam.  He described himself as very 
temperamental, not very sociable, and nervous.  Mental status 
examination disclosed a rather indifferent attitude toward 
the whole interview situation.  He was angry and passive-
aggressive.  Responses were relevant and coherent, but very 
vague and nonspecific.  Most of the content dealt with his 
anger, inability to control himself, and abusive behavior 
toward the children at home, although he did not seem to feel 
guilt.  He complained of not getting along with others, being 
angry all the time, and inability to sleep at night.  At no 
time during the interview did he describe dissociative 
episodes or flashbacks.  He mentioned memories of Vietnam but 
no specific stressor was identified.  He made only vague 
mention of different things that he had seen, not specifying 
events.  He mentioned the deaths of close buddies, alleging 
to not remember their names.  He was not delusional, although 
he was referential and projective.  He was not suicidal, but 
expressed death wishes.  He was very prone to acting out 
behavior.  His affect was fairly adequate.  Mood was angry.  
He was oriented.  Memory was preserved.  Intellectual 
functioning was maintained.  Judgment was fair.  Insight was 
very poor.  The diagnosis was polysubstance use disorder, in 
alleged remission.  An antisocial personality disorder was 
also diagnosed.  It was the unanimous opinion of the members 
of the board of psychiatrists that the veteran's principal 
diagnosis was his personality disorder.  There was no 
diagnosis of PTSD.

On the mental examination in May 1998, the veteran did not 
provide details or describe any of his complaints.  He was 
noted to be clean, adequately dressed and groomed.  He was 
very hostile, uncooperative, provocative and irritable.  He 
was alert and oriented.  His mood was anxious and his affect 
constricted.  Attention, concentration and memory were fair.  
He did not volunteer information.  Speech was clear and 
coherent.  No thought or perceptual disorders were elicited.  
He was not hallucinating, suicidal or homicidal.  Insight and 
judgment were fair.  He exhibited fair impulse control.  The 
diagnoses were substance abuse disorder, cocaine abuse, and 
antisocial personality disorder.  There was no diagnosis of 
PTSD.

Pursuant to the Board's March 1997 Remand, in March 2002, the 
veteran was examined by two psychiatrists who had not 
previously examined him.  The veteran's claims folder and 
medical record were reviewed.  His military history was 
noted.  It was noted that since the last compensation and 
pension evaluation, the veteran had been seen only in 
December 1998 at the Drug Dependent Treatment Clinic.  
Following discharge from the psychiatric unit, he was 
admitted for treatment of withdrawal symptoms of cocaine and 
crack dependence.  A long history of substance abuse was 
noted, along with criminal charges.  He reported serving as 
an infantryman in Vietnam from May 1968 to November 1969.  He 
describe multiple atrocities such as a friend killed in front 
of him and civilian women killed.  His most vivid combat 
experience was during an ambush, in October 1969, at Namo 
Bridge, where one of his closest buddies, Leroy Jones, was 
killed.  He went to see what happened and his hand sunk 
inside his friends crushed skull.  He also reported a fight 
with an officer in which he fractured his jaw with a rifle.  

On mental status examination, in March 2002, the veteran was 
noted to be appropriately groomed and dressed.  He ambulated 
with a normal gait and related well.  He was alert and 
cooperative.  He was open about his combat experiences, 
substance abuse and legal problems.  Speech was spontaneous, 
with normal volume, tone, and productivity.  There no 
abnormal involuntary movements or tics.  Affect and mood were 
appropriate.  He reported restless sleep and denied 
nightmares.  He admitted a self inflicted wound of the 
forearm which precipitated an admission in 1998.  He denied 
any present suicidal or homicidal plans.  He exhibited an 
ability to control his behavior and was not unsafe to himself 
or others.  He was coherent, relevant and logical.  There 
were no delusions, looseness of association, or flights of 
ideas elicited.   There were no phobias, panic attacks, or 
recurrent thoughts.  There were no dreams of combat 
experiences.  There was no avoidance of stimuli associated 
with alleged traumatic experiences elicited during the 
examination.  He denied disorders of perception.  He was in 
touch with reality and fully oriented.  Concentration and 
memory were preserved.  His fund of knowledge and 
intelligence were average.  Insight and judgment were 
intellectual.  

The examiners concurred with the previous evaluations of 
1993, 1995, 1996 and 1998 that the clinical evidence present 
in the claims folder and present mental status examination of 
the veteran did not support the diagnostic criteria for PTSD.  
The diagnoses were substance abuse disorder, cocaine 
dependence in partial remission by history, and antisocial 
personality disorder.  

Analysis  A private psychiatrist and a private psychologist 
have accepted the veteran's generalities as to symptoms and 
stressors in diagnosing PTSD.  That appears to be the case 
during the VA hospitalization in August 1994 when the focus 
was on a self inflicted wound.  The summary of the 
hospitalization does not identify any incidents in service in 
connection with the diagnosis.  The veteran has been examined 
by at least five VA psychiatrists.  They have noted the 
ambiguous symptomatology repeatedly described by the veteran, 
rejected the diagnosis of PTSD and concluded that the veteran 
has a substance abuse disorder and a personality disorder.  
Service connection can not be granted for substance abuse 
disorders.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  A 
personality disorder is not a disease or injury within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 
3 Vet. App. 439 (1992).  On the most recent examination, two 
VA psychiatrists clearly explained why the veteran does not 
have PTSD.  The VA doctors have provided a better explanation 
as to why the veteran does not have PTSD than the private 
doctors have explained why they feel the veteran has PTSD.  
Therefore, the preponderance of evidence weighs against the 
current existence of the claimed disability and the claim 
must be denied.  


ORDER

Service connection for PTSD is denied.  


_______________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


